COURT OF
APPEALS
                                                   EIGHTH DISTRICT OF
TEXAS
                                                              EL
PASO, TEXAS
 



 
 
MATTHEW JEREMY TRUBENSTEIN,
 
                                   
  Appellant,
 
v.
 
THE STATE OF TEXAS,
 
                                    Appellee.
  
 


 
 '
   
 '
   
 '
   
 '
   
 '
 
'


 
 
                  No. 08-11-00162-CR
 
                         Appeal from
 
371st District
  Court
 
of Tarrant County,
  Texas
 
(TC # 1045743D)




 
 


 
 


 
 



 
                                                     MEMORANDUM
OPINION
 
            Matthew Jeremy Trubenstein appeals a
judgment adjudicating him guilty of injury to a child and sentencing him to
imprisonment for ten years.  We affirm.
Appellant’s court-appointed counsel has filed a brief in which he has
concluded that the appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied,
388 U.S. 924, 87 S. Ct. 2094, 18 L. Ed. 2d 1377 (1967), by advancing contentions
which counsel says might arguably support the appeal.  See High
v. State, 573 S.W.2d 807 (Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.Crim.App. 1974); Pena v. State, 932 S.W.2d 31 (Tex.App.--El
Paso 1995, no pet.).  Counsel delivered a
copy of his brief to Appellant and advised Appellant of his right to examine
the appellate record and file a pro se
brief.  No pro se brief has been filed.
The court has carefully reviewed the record and counsel’s brief in its
entirety, and agree that the appeal is wholly frivolous and without merit.  Further, we find nothing in the record that
might arguably warrant an appeal.  The
judgment of the trial court is affirmed.
 
February 1, 2012                                 ________________________________________________
ANN CRAWFORD
McCLURE, Chief Justice
 
Before McClure, C.J., Rivera, and Antcliff, JJ.
 
(Do Not Publish)